Proceeding pursuant to CPLR article 78 to review a determination of respondent, dated November 15, 1976, which, after a fair hearing, found petitioner guilty of certain misconduct and dismissed him as a tenured teacher. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination is supported by substantial evidence in the record (see Matter of Arlington Teachers Assn, v Board of Educ., 72 AD2d 600). Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.